DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The amended claims now recite “the first thrust reverser door having a first axis of rotation radially located at a first distance from the axial centerline in a first radial direction… the second thrust reverser door having a second axis of rotation radially located at the first distance from the axial centerline in the first radial direction…” in claim 1 and “wherein the first pivot axis and the second pivot axis are both radially located a first distance from the axial centerline of the thrust reverser assembly in a first radial direction…” in claim 13. The limitation makes clear that both the distance, i.e. the first distance, and the location with respect to the centerline axis, i.e. the first radial direction, are the same. Thus, the Examiner interprets the claims as requiring the first and second axes of rotation/pivot axes to be located on the same side of the centerline axis since the respective limitations require that the axes be located in the first radial direction. Such an interpretation appears to be consistent with the Applicant’s own apparent intention since the Applicant states that “[o]n Page 10, the Office Action confirms that ‘no prior art appears to teach or fairly suggest in a clam-shell type thrust reverser axially spaced pivot points while remaining in the same radial location on the same side of the axis of See Lair US 2008/0072570, elements 40, 44, fig. 8c. The prior art is also aware of axial offsets in the pivot location. See Channell US 2019/0162135, fig. 2, elements 210, 212; Metzeau previously cited, elements 18a, 18b. However, the prior art does not teach or fairly suggest that the pivot points are axially offset but located a first distance in a first direction with respect to the centerline axis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741